significant index no department of the treasury internal_revenue_service washington d c nov re dear ein plan no the plan this letter is to inform you that your request to use substitute mortality tables for making computations under sec_430 of the internal_revenue_code the code for the male subpopulation of the plan has been granted with respect to the populations specified in this letter effective for a period of up to years beginning with the plan_year commencing date your request has been granted in accordance with sec_430 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa in granting this approval we have considered only the development of the substitute mortality rates and whether they sufficiently reflect the mortality experience of the applicable_plan populations accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request following table males males permission is hereby granted to use the male substitute mortality rates shown in the age age age e a n w a a n a n o c males males e age males age a age males males age males the above tables will be used for all males in the plan the above rates were developed based on an experience study period from date through date and were calculated using the karup-king method the base_year for the resulting tables i sec_2011 the internal_revenue_service has reviewed the substitute mortality rates and supporting information and has determined that based on the information submitted the rates sufficiently reflect the mortality experience of the applicable populations within the plan your attention is called to sec_430 of the code sec_303 of erisa and sec_1_430_h_3_-2 of the regulations which describe the circumstances in which the use of the substitute mortality_table will terminate before the end of the 10-year period described above in general the substitute mortality tables can no longer be used as of the earliest of the plan_year in which the plan fails to satisfy the requirements of paragraph h -2 c of the regulations requiring that the groups for which substitute mortality tables is used must have credible mortality experience the plan_year in which the plan fails to satisfy the requirements of paragraph h -2 d of the regulations regarding the requirement that other plans and populations in the controlled_group must use substitute mortality_table sec_3 unless it can be demonstrated that they do not have credible mortality experience the second plan_year following the plan_year in which there is a significant change in individuals covered by the plan as described in paragraph h -2 d ii of the regulations generally applicable when there is a change_of or more in the number of individuals in the population for which the substitute mortality_table is used the plan_year following the plan_year in which a substitute mortality_table used for a plan population is no longer accurately predictive of future mortality of that population as determined by the commissioner or as certified by the plan’s actuary to the satisfaction of the commissioner and the date specified in guidance published in the internal_revenue_bulletin pursuant to a replacement of mortality tables specified under sec_430 and sec_1_430_h_3_-1 other than annual updates to the static mortality tables issued pursuant to h -1 a of the regulations this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years for which the substitute mortality tables are used please note the information that is required to be attached to schedule sb actuarial information in accordance with the instructions to that form we have sent a copy of this letter to your authorized representatives pursuant to a power_of_attorney on file in this office and to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact id yat - sincerely david m ziegler manager employee_plans actuarial group cc
